     Case 4:18-cr-00353-RCC-BGM Document 30 Filed 10/15/18 Page 1 of 2



 1    Matthew H. Green
      Bar No. 020827
 2    LAW OFFICES OF MATTHEW H. GREEN
      130 West Cushing Street
 3    Tucson, AZ 85701
      Telephone: (520) 882-8852
 4    Facsimile: (520) 882-8843
      Email: matt@arizonaimmigration.net
 5
      Attorney for Defendant
 6
 7                           IN THE UNITED STATES DISTRICT COURT
 8                             IN AND FOR THE DISTRICT OF ARIZONA
 9
      UNITED STATES OF AMERICA,                     )       Case No. CR18-00353-RCC(BGM)
10                                                  )
                                     Plaintiff,     )
11                                                  )
      vs.                                           )       MOTION TO CONTINUE
12                                                  )       PLEA DEADLINE AND
      MARCO ANTONIO DE LA GARZA,                    )       CONTINUE TRIAL DATE
13                                                  )
                                     Defendant.     )       4th Request by Defendant
14                                                  )
                                                    )       (Honorable Raner C. Collins)
15
             It is expected that excludable delay pursuant to 18 U.S.C. § 3161(h)(1)(F) may occur as a result
16
      of this motion or from an order based thereon.
17
             COMES NOW the Defendant, MARCO ANTONIO DE LA GARZA, by and through his
18
      attorney undersigned, and hereby moves this Court for continuance of the Plea Deadline currently
19
      scheduled for October 19, 2018, and Trial currently scheduled for November 6, 2018 for a period of
20
      no less than thirty (30) days for the following reasons:
21
             1.      Pursuant to 18 U.S.C. Section 3161 (h)(8)(A), (B), the defendant requires additional
22
                     time to prepare for trial. Although the prosecutor and defense counsel are optimistic
23
                     that this case will be resolved by plea agreement, should this case proceed to trial
24
                     additional time will be required to prepare defendant’s case and to prepare the
25
                     defendant to testify. See 18 U.S.C Section 3161 (h)(8)(B)(iv).
26
             2.      Assistant United States Attorney, Heather Siegele,         has been notified of this
27
                     continuance, and has no objection to the requested continuance.
28
     Case 4:18-cr-00353-RCC-BGM Document 30 Filed 10/15/18 Page 2 of 2



 1                  This motion is made in good faith and not for the mere purpose of delay.

 2
             RESPECTFULLY SUBMITTED this 15th day of October, 2018
 3
 4                                                 s/Matthew H. Green
                                                  Matthew H. Green
 5                                                Attorney for Defendant
 6
 7    Copy of the foregoing mailed
      electronically this date to:
 8
      Heather Siegele, Esq.
 9    Lori Price, Esq.
      Assistant U. S. Attorney
10    405 W. Congress, STE 4800
      Tucson, AZ 85701
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                     2
